                                                        1   RICHARD E. TANASI, ESQ.
                                                            Nevada Bar No. 9699
                                                        2   TANASI LAW OFFICES
                                                        3   601 S. Seventh Street, 2nd Floor
                                                            Las Vegas, NV 89101
                                                        4   Telephone: (702) 906-2411
                                                            Facsimile: (866) 299-5274
                                                        5   Email: rtanasi@tanasilaw.com
                                                        6   Attorney for Defendant

                                                        7
                                                                                        UNITED STATES DISTRICT COURT
                                                        8
                                                                                               DISTRICT OF NEVADA
                                                        9
                                                            UNITED STATES OF AMERICA, |                  2:15-cr-00018-APG-VCF-3
                                                       10                                                2:18-cr-00121-APG-VCF-1
                                                                                      |
                                                       11   Plaintiff,                |                  2:18-cr-00122-APG-VCF-1
TANASI LAW OFFICES




                                                                                      |                  2:18-cr-00123-APG-VCF-1
                     702-906-2411 • Fax 866-299-5274




                                                       12
                       601 S. Seventh St., 2nd Floor




                                                            v.                                    |
                         Las Vegas, Nevada 89101




                                                       13                                         |
                                                            LORRAINE RIDDIOUGH,                   |      STIPULATION AND ORDER TO CONTINUE
                                                       14                                         |      SENTENCING HEARING (Second Request)
                                                            Defendant.                            |
                                                       15
                                                       16          IT IS HEREBY STIPULATED AND AGREED, by and between the United States of

                                                       17   America, by and through Dan Cowhig, United States Attorney, LORRAINE RIDDIOUGH, by
                                                       18
                                                            and through her attorney, Richard E. Tanasi, Esq., that the Sentencing Hearing in the above-
                                                       19
                                                            captioned matter, now scheduled for October 25, 2018 at 9:00 a.m.., be vacated and continued
                                                       20
                                                            to a date and time convenient for the Court after December 1, 2018.
                                                       21
                                                       22          Pursuant to General Order No. 2007-04, this Stipulation is entered into for the following

                                                       23   reasons:
                                                       24
                                                                   1.      The parties need more time to prepare for sentencing, specifically in that
                                                       25
                                                            Defendant needs time to gather 18 USC 3553 related materials. Additionally, counsel for the
                                                       26
                                                            Defendant is currently in a state murder trial (State v. Matthews), and has another federal trial
                                                       27
                                                            scheduled to go October 30, 2018 (U.S. v. Serban, et al.).
                                                       28


                                                                                                            - 1-
                                                        1              2.     Ms. Riddiough is out of custody and does not object to this continuance.
                                                        2              3.     The additional time requested herein is not sought for purposes of delay.
                                                        3
                                                                       4. Additionally, denial of this request for continuance could result in a miscarriage of
                                                        4
                                                            justice.
                                                        5
                                                                       WHEREFORE, the parties respectfully request that this Honorable Court accept the
                                                        6
                                                            Stipulation and enter an Order as set forth below, continuing the sentencing hearing to be
                                                        7
                                                            vacated and continued to a date and time convenient for the Court after December 1, 2018.
                                                        8
                                                                       DATED this 1st day of October, 2018.
                                                        9
                                                       10
                                                            U.S. ATTORNEY’S OFFICE
                                                       11
TANASI LAW OFFICES

                     702-906-2411 • Fax 866-299-5274




                                                       12   /s/
                       601 S. Seventh St., 2nd Floor
                         Las Vegas, Nevada 89101




                                                            DAN COWHIG
                                                       13   501 Las Vegas Blvd., South
                                                            Suite 1100
                                                       14
                                                            Las Vegas, NV 89101
                                                       15   Attorney for the UNITED STATES

                                                       16   TANASI LAW OFFICES
                                                       17
                                                       18
                                                            /s/
                                                       19   RICHARD E. TANASI, ESQ.
                                                            601 S. Seventh Street, 2nd Floor
                                                       20   Las Vegas, NV 89101
                                                            Attorney for Defendant
                                                       21
                                                       22   ///

                                                       23   ///
                                                       24
                                                            ///
                                                       25
                                                            ///
                                                       26
                                                       27   ///

                                                       28


                                                                                                              - 2-
                                                        1                             UNITED STATES DISTRICT COURT
                                                        2                                    DISTRICT OF NEVADA
                                                        3   UNITED STATES OF AMERICA, |
                                                                                      |                2:15-cr-00018-APG-VCF-3
                                                        4   Plaintiff,                |                2:18-cr-00121-APG-VCF-1
                                                                                      |                2:18-cr-00122-APG-VCF-1
                                                        5   v.                        |
                                                            LORRAINE RIDDIOUGH,       |                2:18-cr-00123-APG-VCF-1
                                                        6                             |
                                                            Defendant.                |                ORDER ON STIPULATION
                                                        7
                                                        8          This matter coming before the Court on Stipulation to Continue Sentencing Hearing, the
                                                        9   Court having considered the matter, and good cause showing, the Court accepts the Stipulation.
                                                       10          WHEREFORE, IT IS HEREBY ORDERED, that the Sentencing Hearing in the
                                                       11
TANASI LAW OFFICES




                                                            above-captioned matter, now scheduled for October 25, 2018 at 9:00 a.m.., be vacated and
                     702-906-2411 • Fax 866-299-5274




                                                       12
                       601 S. Seventh St., 2nd Floor
                         Las Vegas, Nevada 89101




                                                                          December 13, 2018 at 2:30 p.m. in Courtroom 6C.
                                                            continued to __________________________________.
                                                       13
                                                       14
                                                              Dated: 10/9/2018
                                                                                                                __________________________________
                                                       15
                                                                                                                UNITED STATES DISTRICT JUDGE
                                                       16
                                                       17
                                                       18
                                                       19
                                                       20
                                                       21
                                                       22
                                                       23
                                                       24
                                                       25
                                                       26
                                                       27
                                                       28


                                                                                                         - 3-
                                                        1                                   CERTIFICATE OF SERVICE
                                                        2          I HEREBY CERTIFY that on the 1st day of October, 2018, the undersigned served the
                                                        3   foregoing STIPULATION AND ORDER on all counsel of record herein by causing a true
                                                        4   copy thereof to be filed with the Clerk of Court using the CM/ECF system, which was served
                                                        5   via electronic transmission by the Clerk of Court pursuant to local order.
                                                        6
                                                        7
                                                                                                  /s/
                                                        8                                         An employee of TANASI LAW OFFICES
                                                        9
                                                       10
                                                       11
TANASI LAW OFFICES

                     702-906-2411 • Fax 866-299-5274




                                                       12
                       601 S. Seventh St., 2nd Floor
                         Las Vegas, Nevada 89101




                                                       13
                                                       14
                                                       15
                                                       16
                                                       17
                                                       18
                                                       19
                                                       20
                                                       21
                                                       22
                                                       23
                                                       24
                                                       25
                                                       26
                                                       27
                                                       28


                                                                                                           - 4-
